--------------------------------------------------------------------------------

 
FIRST AMENDMENT TO BUSINESS LOAN AGREEMENT
AND CONVERTIBLE SECURED PROMISSORY NOTE


This First Amendment to Business Loan Agreement and Convertible Secured
Promissory Note (this “Amendment”) is entered into and made effective December
23, 2009 (the “First Amendment Effective Date”) by and between EnergyConnect
Group, Inc. (“ECGroup”), an Oregon corporation, and EnergyConnect, Inc.
(“ECInc”), an Oregon corporation (each, a “Borrower” and collectively, the
“Borrowers”), and Aequitas Commercial Finance, LLC, an Oregon limited liability
company (“Lender”).  Capitalized terms used herein and not otherwise defined
shall have the meaning given thereto in the Loan Agreement (as defined below).


RECITALS:


A.           WHEREAS, the Borrowers and Lender are party to (i) that certain
Business Loan Agreement dated effective February 26, 2009 (as the same may be
amended, modified, or supplemented from time to time, the “Loan Agreement”)
pursuant to which Lender has agreed to make certain Loans to the Borrowers on
the terms and conditions set forth therein; and (ii) that certain Convertible
Secured Promissory Note dated February 26, 2009, by the Borrowers in favor of
Lender in the original principal amount of $5,000,000 (as the same may be
amended, modified, or supplemented from time to time, the “Note”); and


B.            WHEREAS, the Borrowers have requested that Lender, and Lender is
willing to, amend the Loan Agreement and the Note to extend the Final Maturity,
reduce the interest rate, and modify certain covenants, among other things.


C.            WHEREAS, the aggregate outstanding principal balance of Loans
owing to Lender on the date hereof equals $2,050,000.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


AGREEMENT:


1.            Amendments.  Subject to the terms and conditions of this
Amendment, the Loan Agreement and the Note are hereby amended as follows:


 
a.
Interest.  Section 2(a) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following, and Section 3 of the Note is amended to reflect
the changes made to Section 2(a) of the Loan Agreement:



“(a) Interest.  Interest shall accrue on the unpaid balance of the Loan
calculated on the basis of a 365-day year and actual days elapsed, as follows:


(i)  During the 12-month period from the Effective Date to the first anniversary
thereof, at the rate of (A) 30% per annum with respect to Loans made prior to
December 23, 2009, as follows: (1) interest at the rate of 23% per annum shall
accrue and be due and payable to Lender monthly in arrears (the “Current
Interest”) and (2) interest at the rate of 7% per annum shall accrue and shall
be added to the unpaid principal balance of the Loan on the first anniversary of
the Effective Date (the “Deferred Interest”); and (B) 25% per annum with respect
to Loans made on and after December 23, 2009, as follows:  (1) Current Interest
shall accrue at the reduced rate of 22% per annum and be due and payable to
Lender monthly in arrears and (2) Deferred Interest shall accrue at the reduced
rate of 3% per annum and shall be added to the unpaid principal balance of the
Loan on the first anniversary of the Effective Date.  Any Current Interest not
paid when due also will be added to the Loan and increase the unpaid principal
balance thereof.

 
 

--------------------------------------------------------------------------------

 

(ii)  From and after the first anniversary of the Effective Date, all Loans
(regardless when made) shall accrue interest at the rate of 25% per annum as
follows: (A) Current Interest shall accrue at the rate of 22% per annum and be
due and payable to Lender monthly in arrears and (B) Deferred Interest shall
accrue at the rate of 3% per annum and shall be added to the unpaid principal
balance of the Loan in arrears on the first day of each month.  Any Current
Interest not paid when due also will be added to the Loan and increase the
unpaid principal balance thereof.


(iii)  During the life of the Loan until the later of Final Maturity and
repayment of the Loan in full, unless otherwise provided for in this Agreement,
minimum interest of $50,000 per month shall be payable as follows: minimum
Current Interest of $38,333 per month plus minimum Deferred Interest of $11,667
per month.”


 
b.
Funding Default.  Section 2(e) of the Loan Agreement is hereby amended by
deleting clause (i) thereof in its entirety and replacing it with the following,
and Section 3 of the Note is amended to reflect the changes made to Section 2(e)
of the Loan Agreement:



(i)  During any Lender Default Period, the minimum interest provision of Section
2(a)(iii) shall not apply and instead interest shall accrue and be calculated,
and Borrowers shall pay such interest, on the actual principal balance of the
Loan outstanding at a per annum rate equal to the rate originally applicable to
such Loan pursuant to Section 2(a) above less five hundred basis points (5.0%),
which interest rate reduction shall first be subtracted from the interest rate
that otherwise would be used to calculate Deferred Interest payable on the Loan,
and then, to the extent that the Deferred Interest rate is reduced to zero prior
to giving effect to the full five hundred basis point interest rate reduction,
from the interest rate that otherwise would be used to calculate Current
Interest payable on the Loan.


 
c.
Final Maturity.  Subject to the acceleration and prepayment provisions described
in Section 10 of the Loan Agreement and Section 14 of the Note, the Final
Maturity date defined in Section 2(c) of the Loan Agreement and Section 4(b) of
the Note is hereby extended to February 24, 2012.



 
d.
Borrowing Base.  Section 3(b)(ii) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:



“(ii)   Borrowing Base.  Subject to the maximum Facility Amount, the maximum
amount of an Advance requested by the Borrowers, plus all outstanding Advances
made to the date of such request, may not exceed an amount (the “Borrowing Base
Total”) equal to 75% of the sum of the Confirmed Registrations balance shown on
the most recent Borrowing Base Certificate plus 80% of the ILR Account
Receivable balance shown on the most recent Borrowing Base Certificate.”

 
 

--------------------------------------------------------------------------------

 

 
e.
Company Budget Performance.  Section 3(b)(iii) of the Loan Agreement is hereby
replaced with the following:



“(iii)           Company Budget Performance.  Prior to receiving any Advance,
the Borrowers must demonstrate that, on a consolidated basis, either Borrowers’
total revenue or gross margin are performing at (A) from the Effective Date to
the first anniversary thereof, 80% or better, and (B) from and after the first
anniversary of the Effective Date, 90% or better, of the then-current Company
Budget, as shown on the most recent Monthly Compliance Certificate.”


 
f.
Financial Covenants and Ratios.  Section 5(f) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:



“(f)  Financial Covenants and Ratios.  Comply with the following covenants and
ratios:


 
i.
Accumulated EBITDA.  Maintain consolidated ECGroup EBITDA of not less than:



(A)  –$2,250,000 for the Quarter ending April 4, 2009,


(B)  –$3,500,000 for the two (2) Quarters ending July 4, 2009,


(C)  –$300,000 for the three (3) Quarters ending October 3, 2009,


(D)  –$1,200,000 for the (4) Quarters ending January 2, 2010


(E)  90% of the EBITDA set forth in the Company Budget for the Quarter ending
April 3, 2010, or for any Quarter thereafter, and


(F)  $1 for each Fiscal Year, commencing with the Fiscal Year ending January 1,
2011.


ii.           Accumulated Net Income.  Maintain consolidated ECGroup net income
of not less than:


(A)  90% of the net income set forth in the Company Budget for the Quarter
ending April 3, 2010, or for any Quarter thereafter, and


(B)  $1 for each Fiscal Year, commencing with the Fiscal Year ending January 1,
2011.


iii.           Tangible Net Worth.  In no event shall the Tangible Net Worth
fall below –$500,000.”


 
g.
Compliance Certificate.  Section 5(q) of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:



“Compliance Certificate.  Unless waived in writing by Lender, provide Lender at
least monthly with a certificate executed by such Borrower’s chief financial
officer, or other officer or person acceptable to Lender, in the form attached
hereto as Exhibit B.”

 
 

--------------------------------------------------------------------------------

 

 
h.
Management Review.  The following new Section 5(v) is hereby added to the Loan
Agreement:



“(v)  Management Review.  Permit employees or agents of Lender at any reasonable
time during normal business hours upon reasonable advance notice to meet with
management of the Borrowers following each meeting of the board of directors of
a Borrower or the submission of each compliance certificate to Lender pursuant
to the terms of this Loan Agreement, in order to review then-current operations
or financial results of the Borrowers.  Any expense incurred by Lender incident
to the exercise by Lender of any right under this section shall be borne by
Lender, except during periods during which an uncured Event of Default has
occurred hereunder.  Any expense incurred by the Borrowers incident to the
exercise by Lender of any right under this section shall be borne by the
Borrowers.”


 
i.
Permitted Indebtedness.  Clause (1) of Section 7(a) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:



“(a)  Indebtedness and Liens.  (1)  Except for trade debt incurred in the normal
course of business, the unsecured line of credit in the amount of $120,000 from
Wells Fargo Bank N.A., purchase money secured debt incurred to purchase
equipment for use in the Borrowers’ business (provided that (A) liens or
security interests securing the same attach only to the equipment acquired by
the incurrence of such debt and the proceeds thereof, and (B) the aggregate
amount of such debt outstanding does not exceed $500,000 at any time), and
indebtedness to Lender contemplated by this Agreement, create, incur or assume
indebtedness for borrowed money, including capital leases, or incur any other
liabilities in excess of $1,000,000 in the aggregate.”


 
j.
Capital Expenditures.  Section 7(d) of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:



“(d)  Capital Expenditures.  Make or permit any subsidiary to make aggregate
capital expenditures during any Fiscal Year from the Effective Date until Final
Maturity that exceed $200,000.”


 
k.
Definitions.



 
i.
The defined term “Borrowing Base Certificate” in Section 13 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
“Borrowing Base Certificate.  A certificate substantially in the form of Exhibit
C that sets forth information relating to the then-current ILR Account
Receivable.”



 
ii.
The defined term “Budgeted Company Revenue” in Section 13 of the Loan Agreement
is hereby deleted in its entirety and replaced with the following, added to the
Loan Agreement in the appropriate alphabetical order: “Company Budget.  The
monthly financial budget of the Borrowers on a consolidated basis as initially
approved by the boards of directors for any Fiscal Year, which shall be provided
to Lender promptly after such approval by the Borrower’s board of directors (but
in no event later than sixty (60) days after the beginning of the Fiscal Year to
which it relates), and which shall detail total revenue, gross margin, Net
Income, and EBITDA, as well as other customary revenue and expense categories.”


 
 

--------------------------------------------------------------------------------

 

 
iii.
The defined term “EBITDA” in Section 13 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following: “EBITDA.  The consolidated Net
Income of the Borrowers plus the aggregate amounts deducted in determining such
Net Income in respect of interest expenses, taxes, depreciation and
amortization; but not, however, giving effect to extraordinary losses or gains
in calculating Net Income.”



 
iv.
The defined term “Quarters or Quarterly” in Section 13 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following: “Quarters or
Quarterly.  The fiscal quarters of ECGroup’s Fiscal Year, which will end on the
following dates during the term of this Agreement:  April 4, 2009; July 4, 2009;
October 3, 2009; January 2, 2010; April 3, 2010; July 3, 2010; October 2, 2010;
January 1, 2011; April 2, 2011; July 2, 2011; October 1, 2011; and December 31,
2011.”



 
v.
The following new defined terms are hereby added to Section 13 of the Loan
Agreement in appropriate alphabetical order and the subsections of Section 13
shall be renumbered accordingly:



 
1.
Fiscal Year.  The fiscal year of ECGroup, which comprises 52 or 53 weeks and
ends on the Saturday closest to December 31.”



 
2.
“Net Income.  Net income of the Borrowers for any measurement period, calculated
in accordance with GAAP but deducting therefrom the non-cash charge, if any,
relating to the discount against the Note attributed to the beneficial
conversion feature of the Note pursuant to EITF 98-5.”



 
l.
Exhibits.  Exhibit B and Exhibit C to the Loan Agreement are hereby deleted in
their entirety and replaced with Exhibit B and Exhibit C attached to this
Amendment.



 
m.
Conversion of Note to Common Stock.  Section 6 of the Note is hereby amended as
follows:



 
i.
Section 6.a. of the Note is hereby deleted in its entirety and replaced with the
following:



“a.  Voluntary Conversion.  Lender may elect at any time, in its sole and
absolute discretion, to convert (i) prior to the first anniversary of the
Effective Date, up to (A) two-thirds (2/3) of the principal amount of, plus all
accrued and unpaid Interest under, this Note with respect to Loans made prior to
December 23, 2009, that remain outstanding on the date of such election, plus
(B) one hundred percent (100%) of the principal amount of, plus all accrued and
unpaid Interest under, this Note with respect to Loans made after December 23,
2009, that remain outstanding on the date of such election, and (ii) from and
after the first anniversary of the Effective Date, up to one hundred percent
(100%) of the principal amount of, plus all accrued and unpaid Interest under,
this Note with respect to all Loans, whenever extended by Lender to Borrowers,
that remain outstanding on the date of such election, in each case, into the
number of whole shares of ECGroup’s Common Stock (as so converted, the
“Conversion Securities”) equal to the amount of principal and interest to be
converted divided by $0.0906 (subject to appropriate adjustment in the event of
any stock dividend, stock split, combination or similar recapitalization
affecting such Common Stock after the date hereof) (the “Conversion Price”),
which Conversion Price represents eighty percent (80%) of the volume-weighted
average price of ECGroup’s Common Stock quoted on the Nasdaq over-the-counter
Bulletin Board over the 10 business days preceding the Effective Date.

 
 

--------------------------------------------------------------------------------

 

 
ii.
The following new Section 6.e. is hereby added to the Note:



“e.  Forced Conversion by ECGroup.  Notwithstanding anything in this Section 6
to the contrary, if, prior to the Final Maturity and if this Note has not yet
been converted pursuant to Section 6.a., ECGroup proposes any sale or issuance
to an unrelated third party (an “Acquiror”) of a number of shares of ECGroup’s
Common Stock (or securities convertible, exchangeable or exercisable for shares
of) constituting a majority of the total voting power of ECGroup in exchange for
securities, cash or other consideration issued or caused to be issued by
Acquiror or any of its affiliates (a “Change of Control”), ECGroup shall give
written notice (a “Change of Control Notice”) to Lender at least 15 days prior
to the closing of the Change of Control and may cause Lender to exercise its
rights under Section 6.a. above and convert the full amount of the outstanding
principal amount of the Note, plus all accrued and unpaid interest hereunder,
provided that the following conditions of the Change of Control are met: (i) the
Acquiror is a public company the equity securities of which are listed on the
NYSE or Nasdaq; (ii) the average trading volume in such equity securities of the
Acquiror over the 10-day period immediately preceding the date of the Change of
Control Notice has been greater than the as-converted equity holding of Lender
in ECGroup represented by the Note; and (iii) the fully diluted conversion price
applicable to such forced conversion is at least $0.14 per share of Common Stock
(subject to appropriate adjustment in the event of any stock dividend, stock
split, combination or similar recapitalization affecting such Common Stock after
the date hereof).  The other provisions of this Section 6 relating to conversion
procedures and mechanics shall apply to a conversion under this Section 6.e.


2.             Conditions Precedent.  Lender’s obligations hereunder shall be
subject to the fulfillment to Lender’s satisfaction of all of the following
conditions:


 
a.
The Borrowers shall execute and deliver to Lender an executed counterpart to
this Amendment;


 
 

--------------------------------------------------------------------------------

 

 
b.
The Borrowers shall have paid to Lender all fees and costs incurred by Lender in
connection with preparing and negotiating this Amendment, including reasonable
attorneys’ fees;



 
c.
The Borrowers shall have paid to Lender in immediately available funds a
non-refundable amendment fee in the amount of Twenty Five Thousand Dollars
($25,000);



 
d.
Approval of this Amendment by Borrowers’ boards of directors and shareholders,
as necessary; and



 
e.
Approval of this Amendment by Lender’s Investment Committee.



3.             Representations and Warranties.  The Borrowers represent and
warrant to Lender that all representations and warranties set forth in the Loan
Agreement are true and correct in all material respects as of the First
Amendment Effective Date, except to the extent that such representations and
warranties relate expressly to an earlier date.


4.             Recitals.  The recitals contained in this Amendment as
incorporated herein by this reference as though fully set forth herein.


5.             Effect of Amendment.  This Amendment, the Loan Agreement, the
Note, the Related Documents, and any prior written amendments signed by Lender
and the Borrowers, and the other written documents and agreements between Lender
and the Borrowers set forth in full all of the representations and agreements of
the parties with respect to the subject matter hereof and supersede all prior
discussions, representations, agreements and understandings between the parties
with respect to the subject hereof.  Except to the extent expressly set forth in
this Amendment, all of the terms and provisions of the Loan Agreement (as
amended hereby), the Note, Related Documents and all other documents and
agreements between Lender and the Borrowers shall continue in full force and
effect and the same are hereby ratified and confirmed.


6.             Severability.  If any of the provisions contained in this
Amendment shall be invalid, illegal or unenforceable in any respect, the
validity of the remaining provisions contained in this Agreement, the Loan
Agreement, the Note, or the Related Documents shall not be affected.


7.             Counterparts.  This Amendment may be executed in counterparts,
each of which will be deemed an original, and all of which taken together shall
constitute one and same instrument.




[Remainder of page intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.



 
BORROWERS:
           
ENERGYCONNECT GROUP, INC.,
   
an Oregon corporation
           
By:
     
Name:
     
Title:
             
ENERGYCONNECT, INC.
   
an Oregon corporation
           
By:
     
Name:
     
Title:
             
LENDER:
           
AEQUITAS COMMERCIAL FINANCE, LLC,
   
an Oregon limited liability company
           
By:
     
Name:
     
Title:
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


MONTHLY COMPLIANCE CERTIFICATE

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Borrower: 
EnergyConnect Group, Inc.

EnergyConnect, Inc.


CERTIFICATION


I,      Name     , am the      Title      of ___Borrower__,  and am authorized
to make the following statements and Certification pursuant to the Business Loan
Agreement dated effective February 26, 2009 (as the same may be amended,
modified, or supplemented from time to time, the "Loan Agreement") between
Aequitas Commercial Finance, LLC ("Lender"), and EnergyConnect, Inc. (“ECInc”)
and EnergyConnect Group, Inc. (“ECGroup”) (each a "Borrower" and collectively,
the “Borrowers”).  Capitalized terms used in this Certification, unless
otherwise defined, shall have the meaning given them in the Loan Agreement.


As of the date of this Certification, __Borrower__ hereby certifies on behalf of
both of the Borrowers that the following information is true and correct with
respect to the fiscal period most recently ended:


 
1.
No default or Event of Default exists under the Loan Agreement or the Related
Documents and no event has occurred which, with the passage of time or
otherwise, would constitute an Event of Default.



 
2.
The representations and warranties contained in the Loan Agreement are true and
correct in all material respects as of the date of this Certification, with the
same effect as though such representations and warranties had been made on the
date hereof, except to the extent that such representations and warranties
relate expressly to an earlier date.



 
3.
The Borrowers are in compliance with the financial covenants required by the
Loan Agreement, calculated on a consolidated basis as follows:



a)            Accumulated Quarterly EBITDA
 
(i)
Required:  –$1,200,000 for the (4) Quarters ending January 2, 2010, OR 90% of
the EBITDA set forth in the Company Budget for the Quarter ending April 3, 2010,
or for any Quarter thereafter, AND $1 for each Fiscal Year, commencing with the
Fiscal Year ending January 1, 2011

(ii)           As at the end of the most recent referenced period:
$_____________


b)            Accumulated Net Income (applicable only after delivery of 2010
Company Budget)
(i)            Required: 90% of the net income in the most recent Company Budget
(ii)           As at the end of the most recent referenced period:
Budgeted net income:  $_____________
Actual net income:  $_____________


c)            Minimum Tangible Net Worth
(i)            Required:  Note less than -$500,000
(ii)           As at the end of the most recent referenced
period:  $_____________


d)            Company Budget Performance
(i)            Required: demonstrate that either Borrowers’ total revenue or
gross margin are performing at 80% or better (90% or better effective on the
first anniversary of the Effective Date) of the then-current Company Budget
(this will not be measured in the first two months of the year until after the
Fiscal Year Company Budget  is provided to Lender after approval by the
Borrower’s board of directors (as provided in the Agreement), at that time
Borrower will reissue its Monthly Compliance Certificate for any months where no
Company Budget measure was previously available) .


(ii)           Actual consolidated total revenue of the Borrowers for Current
Month:  $______________.


iii)           Consolidated total revenue of the Borrowers for Current Month per
Company Budget:  $_________________.


iv)           The Borrowers’ total revenue performance percentage (a/b x
100):  ____% (must equal or exceed 80% or better (90% or better effective on the
first anniversary of the Effective Date))

 
 

--------------------------------------------------------------------------------

 

v)            Actual consolidated gross margin of the Borrowers for Current
Month:  ______%.


vi)           Consolidated gross margin of the Borrowers for Current Month per
Company Budget:  ______%.


vii)           The Borrowers’ gross margin performance percentage (d/e x
100):  ____% (must equal or exceed 80% or better (90% or better effective on the
first anniversary of the Effective Date))


 
4.
ILR Account Receivable.



a)            Borrower Loan balance at the end of the Period: $______________.


e)            Balance of ILR Account Receivable on the last day of the
Period:  $________________.


f)             Balance of Confirmed Registrations on the last day of the
Period:  $________________.


 
g)
Borrowing Base Total on the last day of the Current Month ( f x .75 + e x .80):
$_________________________.



o            PJM report of ECInc’s confirmed ILR program portfolio as of the
last day of the Period is attached.


 
5.
        Attached are the Borrowers’ consolidated and consolidating balance
sheet, income statement, and statement of cash flow for the monthly period ended
________________ (the “Period”).  Such financial statements are prepared in
accordance with GAAP (subject to year-end adjustments and footnote information
required by GAAP).



 
6.
        Attached is a forecast of the Borrowers’ balance sheet, income statement
and cash flow for the next 12 months on a 12 month rolling basis.



 
7.
        Attached is a summary of ECInc’s current sales backlog and sales
opportunities pipeline relating to the ILR Account Receivable.



 
8.
        Attached is the Borrowers’ accounts receivable and accounts payable,
including detail of any reductions in the ILR Account Receivable experienced
during the Period.



 
9.
        As of the date of this certification on ____ days PJM mandatory energy
curtailment events have occurred relating to PJM regions served by ECInc during
the period between June 1 and September 30 of the current or, prior to June 1 in
the current Fiscal Year, previous year.




 
10.
        The ILR Notification System has been operating properly and has
experienced no material detrimental changes since February 26, 2009 except those
as reported below.



 
_____________________________________________________________________________________




 
11.
        The Borrowers are otherwise in compliance with all terms and conditions
set forth in the Loan Agreement and the Related Documents.



In my capacity indicated above, I confirm that the information contained in such
financial statements fairly presents in all material respects the financial
position of each Borrower on the date thereof (subject to year-end adjustments
and footnote information required by GAAP).


 Dated: _______________________.
 
__________________________________________________
[signature]
Name:                                          
Title:                                          

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


BORROWING BASE CERTIFICATE

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Borrower: 
EnergyConnect Group, Inc.

EnergyConnect, Inc.


CERTIFICATION


I,      Name     , am the      Title      of __Borrower__,  and am authorized to
make the following statements and Certification pursuant to the Business Loan
Agreement dated effective February 26, 2009 (as the same may be amended,
modified, or supplemented from time to time, the "Loan Agreement") between
Aequitas Commercial Finance, LLC ("Lender"), and EnergyConnect, Inc. (“ECInc”)
and EnergyConnect Group, Inc. (“ECGroup”) (each a "Borrower" and collectively,
the “Borrowers”).  Capitalized terms used in this Certification, unless
otherwise defined, shall have the meaning given them in the Loan Agreement.


As of the date of this Certification, __Borrower__ hereby certifies on behalf of
both of the Borrowers on a consolidated basis that the following information is
true and correct with respect to the month ending __________________ (“Current
Month”):


1.  ILR Account Receivable.


a)      Portion of ILR Account Receivable attributable to the month preceding
Current Month:  $______________.


b)      Amount actually received in Current Month relating to month preceding
Current Month: $________________.


c)      Percentage reduction in ILR payment with respect to month preceding
Current Month (1 – b/a x 100):  ___%


d)      Portion of ILR Account Receivable attributable to Current
Month:  $________________.


e)      Balance of ILR Account Receivable on the last day of the Current
Month:  $________________.


f)      Balance of Confirmed Registrations on the last day of the Current
Month:  $________________.


g)      Borrowing Base Total on the last day of the Current Month ( f x .75 + e
x .80): $_________________________.


o      PJM report of ECInc’s confirmed ILR program portfolio as of Current Month
is attached.


Dated: _______________________.
 
 
__________________________________________
[signature]
Name:                                          
Title:                                                      


 

--------------------------------------------------------------------------------